                            Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 1 of 9


             1        Michael G. Marderosian, No. 077296
                      Heather S. Cohen, No. 263093
             2        MARDEROSIAN & COHEN
                      1260 Fulton Street
             3        Fresno, CA 93721
                      Telephone: (559) 441-7991
             4        Facsimile: (559) 441-8170
             5        Virginia Gennaro, No. 138877
                      City Attorney
             6        CITY OF BAKERSFIELD
                      1501 Truxtun Avenue
             7        Bakersfield, CA 93301
                      Telephone: (661) 326-3721
             8        Facsimile: (661) 852-2020
             9        Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND
             10
                                                    UNITED STATES DISTRICT COURT
             11
                                                   EASTERN DISTRICT OF CALIFORNIA
             12
             13       JESUS FLORES,                                   )     Case No. 1:17-CV-01393-JLT
                                                                      )
             14                              Plaintiffs,              )     JOINT STATEMENT OF
                                                                      )     UNDISPUTED FACTS RE
             15                       v.                              )     DEFENDANTS’ MOTION FOR
                                                                      )     SUMMARY JUDGMENT OR,
             16       CITY OF BAKERSFIELD;                            )     IN THE ALTERNATIVE,
                      JOSEPH GALLAND; and                             )     PARTIAL SUMMARY JUDGMENT
             17       DOES 1 to 10, inclusive,                        )
                                                                      )     DATE: November 25, 2019
             18                              Defendants.              )     TIME: 9:30 a.m.
                                                                      )     JUDGE: Jennifer L. Thurston
             19                                                       )
             20                Pursuant to Local Rule 260 and the Court’s Scheduling Order, Plaintiff Jesus Flores and
             21       Defendants City of Bakersfield and Joseph Galland submit the following Joint Statement of
             22       Undisputed Facts Re Defendants’ Motion for Summary Judgment, or in the Alternative, Partial
             23       Summary Judgment. The joint facts will be subject to the Rule 260 stipulation: "the parties so
             24       stipulating may state that their stipulations are entered into only for the purposes of the motion for
             25       summary judgment and are not intended to be otherwise binding."
             26       ///
             27       ///
             28       ///

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
                           Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 2 of 9


             1        UNDISPUTED MATERIAL FACTS
                      AND SUPPORTING EVIDENCE:
             2
             3        1.      On May 21, 2015, at approximately
                              4:14 p.m., Bakersfield Police Officer
             4                Helmuth Achtmann was dispatched to
                              8709 Domingo Street to assist
             5                Bakersfield City Fire Department
                              personnel regarding a request for
             6                medical aid for a two-month old boy
                              (referred to herein as M.F.) who had
             7                trouble breathing.
             8                Supporting Evidence:
             9                See accompanying Declaration of
                              Helmuth Achtmann (“Achtmann
             10               Decl.”), ¶ 2.
             11       2.      When Officer Achtmann arrived, M.F.
                              was en route to Bakersfield Memorial
             12               Hospital via Hall Ambulance.
             13               Supporting Evidence:
             14               Achtmann Decl., ¶ 3; Hall Ambulance
                              Record, Exhibit (“Ex.”) 1 to the
             15               accompanying Declaration of Michael
                              G. Marderosian (“MGM Decl.”).
             16
                      3.      At approximately 5:15 p.m.,
             17               Bakersfield Police Detective Joseph
                              “Mitch” Galland was contacted by
             18               Bakersfield Police Department
                              Sergeant Burdick and advised that
             19               there was a possible child abuse
                              incident and that the baby was at
             20               Memorial Hospital.
             21               Supporting Evidence:
             22               Deposition of Joseph Galland
                              (“Galland Depo”), p. 21:24-22:14, Ex.
             23               2 to MGM Decl.
             24       4.      Detective Galland prepared a report
                              detailing his investigation into this
             25               incident.
             26               Supporting Evidence:
             27               Declaration of Joseph Galland
                              (“Galland Decl.”), Ex. A thereto;
             28               Police Report, Ex. 3 to MGM Decl.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      2
                           Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 3 of 9


             1        5.      Dr. Naven told Detective Galland he
                              did not believe the bruising on M.F.’s
             2                cheeks was caused by CPR.
             3                Supporting Evidence:
             4                Galland Decl., ¶ 5; Naven Depo. 1,
                              pp. 66:18-67:2, 77:8-15, Ex. 4 to
             5                MGM Decl.
             6        6.      Detective Galland proceeded to make
                              contact with M.F.’s mother, Sara
             7                Guzman. This interview was digitally
                              recorded and booked into evidence
             8                and detailed in Detective Galland’s
                              report.
             9
                              Supporting Evidence:
             10
                              Galland Decl., ¶ 6; Galland Report,
             11               Ex. A to Galland Decl.
             12       7.      Detective Galland also obtained a
                              medical release for M.F.’s medical
             13               records from Bakersfield Memorial
                              Hospital from Ms. Guzman.
             14
                              Supporting Evidence:
             15
                              Galland Decl., ¶ 6.
             16
                      8.      Detective Galland took a copy of the
             17               CT Imaging Report so that it could be
                              booked into evidence.
             18
                              Supporting Evidence:
             19
                              Galland Decl., ¶ 7.
             20
                      9.      WITHDRAWN.
             21
                      10.     During interviews, Detective Galland
             22               learned that Christopher Guzman and
                              Jose Mendez were gone from the
             23               house from around 5 a.m. until after
                              M.F. had been taken to the hospital.
             24
                              Supporting Evidence:
             25
                              Galland Decl., ¶ 10c-d; Police Report,
             26               Ex. 3 to MGM Decl.; Transcript of
                              interview of Christopher Guzman
             27               (“CG Interview”), Ex. 6 to MGM
                              Decl.; Transcript of interview of Jose
             28               Mendez (“JM” Interview”), Ex. 7 to
                              MGM Decl.
MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                       3
                        Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 4 of 9


             1        11.   Sara Guzman stated that Jesus Flores
                            initially called her while she was at
             2              the Farmer’s Market and said “the
                            baby’s not breathing”. She directed
             3              him to call 911.
             4              Supporting Evidence:
             5              Galland Decl., ¶ 10f; Police Report,
                            Ex. 3 to MGM Decl.; SG Interview,
             6              Ex. 8 to MGM Decl.
             7        12.   The interview of Mr. Flores lasted 85
                            minutes.
             8
                            Supporting Evidence:
             9
                            JF Interview, Ex. 13 to MGM Decl.;
             10             Video of JF Interview, Ex. 25 to
                            MGM Decl.
             11
                      13.   On May 22, 2015, Detective Galland
             12             received medical reports on M.F. from
                            Valley Children’s Hospital, where
             13             M.F. had been transferred.
             14             Supporting Evidence:
             15             Galland Decl., ¶ 12; Records of
                            Valley Children’s Hospital, Ex. 14 to
             16             MGM Decl.
             17       14.   Over the weekend, Detective Galland
                            was advised that M.F.’s condition had
             18             worsened and that M.F. had numerous
                            seizures and had been placed on
             19             seizure medication and remained on a
                            ventilator. This was detailed in
             20             Detective Galland’s report.
             21             Supporting Evidence:
             22             Galland Decl., ¶ 12; Records from
                            Valley Children’s Hospital, Ex. 14 to
             23             MGM Decl.; Police Report, Ex. 3 to
                            MGM Decl.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                    4
                        Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 5 of 9


             1        15.   On May 25, 2015, Detective Galland
                            received notification from Valley
             2              Children’s Hospital that M.F.’s eye
                            exam revealed numerous retinal
             3              hemorrhages and the child had likely
                            suffered severe irreversible brain
             4              damage. This was detailed in
                            Detective Galland’s report.
             5
                            Supporting Evidence:
             6
                            Galland Decl., ¶ 13; Records from
             7              Valley Children’s Hospital, Ex. 14 to
                            MGM Decl.; Police Report, Ex. 3 to
             8              MGM Decl.
             9        16.   On May 26, 2015, Detective Galland
                            received a message from Genoveva
             10             Ramirez who indicated she found
                            another photograph, which she
             11             estimated was taken May 14, 2015,
                            which showed a broken blood vessel
             12             in M.F.’s left eye. This was detailed
                            in Detective Galland’s report.
             13
                            Supporting Evidence:
             14
                            Galland Decl., ¶ 14.
             15
                      17.   Detective Galland called Ms. Ramirez
             16             and asked for a copy of the photo and
                            also asked to speak with Sara Guzman
             17             again. This was detailed in Detective
                            Galland’s Report.
             18
                            Supporting Evidence:
             19
                            Galland Decl., ¶ 14; Police Report,
             20             Ex. 3 to MGM Decl.
             21       18.   Ms. Ramirez and Ms. Guzman came
                            to the Bakersfield Police Department
             22             at about 3 p.m. Detective Galland
                            obtained consent to search Ms.
             23             Ramirez’s cell phone and to obtain the
                            subject photograph. This was detailed
             24             in Detective Galland’s report.
             25             Supporting Evidence:
             26             Galland Decl., ¶ 15; Police Report,
                            Ex. 3 to MGM Decl.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     5
                        Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 6 of 9


             1        19.   At the outset of the interview,
                            Detective Galland obtained a medical
             2              release to obtain M.F.’s records from
                            San Joaquin Memorial Hospital,
             3              Bakersfield Memorial Hospital, and
                            Kaiser Medical.
             4
                            Supporting Evidence:
             5
                            Galland Decl., ¶ 15; Police Report,
             6              Ex. 3 to MGM Decl.
             7        20.   The May 20, 2015 Interview of Jesus
                            Flores lasted 82 minutes.
             8
                            Supporting Evidence:
             9
                            Police Report, Ex. 3 to MGM Decl.;
             10             JF Interview, Ex. 13 to MGM Decl.;
                            Video of JF Interview, Ex. 26 to
             11             MGM Decl.
             12       21.   On May 29, 2015 at approximately
                            4:22 p.m., Detective Galland
             13             submitted the Kern County Arietis
                            form stating as follows:
             14
                            On 4/21/15 the victim, a 2
             15             month old infant, was brought
                            to the hospital in respiratory
             16             distress and with bruises on his
                            face. Medical testing revealed
             17             the child had an acute brain
                            injury. Follow-up medical
             18             testing showed numerous prior
                            brain injuries and fractures in
             19             various states of healing.
                            Medical experts have
             20             determined the child has
                            suffered severe, permanent
             21             brain injury, and is currently in
                            a coma being kept alive with a
             22             ventilator. Medical experts
                            determined the child had
             23             suffered the most recent brain
                            injuries as little as 10 minutes
             24             prior to the onset of the
                            respiratory distress that
             25             prompted the call to 911. The
                            only person alone with the
             26             child during the time period
                            the injury occurred was the
             27             father, JESUS FLORES.
                            Under Miranda, JESUS
             28             FLORES admitted to shaking
                            the baby due to his frustration.
MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                    6
                        Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 7 of 9


             1              Supporting Evidence:
             2              Probable Cause Declaration, Ex. 15 to
                            MGM Decl.
             3
                      22.   The Probable Cause Declaration was
             4              “Approved by Judge on May 29, 2015
                            at 5:02 p.m.” and signed by Judge
             5              Brian McNamara on May 30, 2015 at
                            12:02 a.m.
             6
                            Supporting Evidence:
             7
                            Probable Cause Declaration, Ex. 15 to
             8              MGM Decl.
             9        23.   On June 1, 2015, Detective Galland
                            talked to Jesus Flores’s sister in law,
             10             Maria Guillen. This interview was
                            video recorded and put into evidence.
             11             Ms. Guillen reiterated that Sara
                            Guzman thought that her mother,
             12             Genoveva Ramirez, had caused
                            injuries to M.F. This was detailed in
             13             Detective Galland’s Police Report.
             14             Supporting Evidence:
             15             Galland Decl., ¶ 19; Police Report,
                            Ex. 3 to MGM Decl.
             16
                      24.   Detective Galland’s police report
             17             states “Dr. Hyden said the brain injury
                            most likely occurred no more than 10
             18             minutes prior to the onset of the
                            respiratory failure.”
             19
                            Supporting Evidence:
             20
                            Police Report, Ex. 3 to MGM Decl.
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      7
                        Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 8 of 9


             1        25.   On June 2, 2015, a criminal complaint
                            was filed and Mr. Flores was
             2              arraigned. A “Pre-Preliminary
                            Hearing” was set for June 11, 2015 at
             3              9 a.m. and a Preliminary Hearing was
                            set for June 12, 2015 at 8 a.m. Judge
             4              Michael Bush set the bail at
                            $1,000,000 and issued a “criminal
             5              protective order” preventing Mr.
                            Flores from having any contact with
             6              Mason Flores.
             7              Supporting Evidence:
             8              June 2, 2015 Hearing Transcript at p.
                            3:5-26, Ex. A to accompanying
             9              Request for Judicial Notice (“RJN”).
             10       26.   On October 21, 2015, the Preliminary
                            Hearing was held in People v. Jesus
             11             Flores, Case No. BF160324A. Mr.
                            Flores was represented by counsel,
             12             David Faulkner.
             13             Supporting Evidence:
             14             October 21, 2015 Preliminary Hearing
                            Transcript, Ex. E to RJN.
             15
                      27.   The District Attorney called two
             16             witnesses at the Preliminary Hearing
                            and Mr. Flores’s counsel called no
             17             witnesses. Bakersfield Police Officer
                            Helmuth Achtmann was the first
             18             witness called and testified about his
                            being dispatched to the subject
             19             residence on May 21, 2015 and his
                            communications with Mr. Flores.
             20
                            Supporting Evidence:
             21
                            October 21, 2015 Preliminary Hearing
             22             Transcript at pp. 00007-00013, Ex. E
                            to RJN.
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     8
                        Case 1:17-cv-01393-JLT Document 32-3 Filed 10/21/19 Page 9 of 9


             1        28.   Mr. Flores’s attorney, David Faulker,
                            proceeded to cross examine Detective
             2              Galland about the interviews with Mr.
                            Flores and asked Detective Galland to
             3              describe the shaking that Mr. Flores
                            demonstrated.
             4
                            Supporting Evidence:
             5
                            October 21, 2015 Preliminary Hearing
             6              Transcript at pp. 00029:22-00030:9,
                            Ex. E to RJN.
             7
                      29.   In addition, Mr. Faulker established
             8              that M.F. had bruises on his face prior
                            to the date in question.
             9
                            Supporting Evidence:
             10
                            October 21, 2015 Preliminary Hearing
             11             Transcript at pp. 00035:25-00036:25,
                            00040:5-20, Ex. E to RJN.
             12
                      30.   WITHDRAWN
             13
                      31.   WITHDRAWN.
             14
                      32.   WITHDRAWN.
             15
                      33.   WITHDRAWN.
             16
                      34.   Mr. Flores did not testify at either the
             17             preliminary hearing or the criminal
                            trial.
             18
                            Supporting Evidence:
             19
                            Flores Depo., p. 37:6-15, Ex. 18 to
             20             MGM Decl.
             21       Dated: October 21, 2019                          MARDEROSIAN & COHEN
             22
                                                                             /s/ Michael G. Marderosian
             23                                                        By:
                                                                             Michael G. Marderosian,
             24                                                              Attorney for Defendants above-named.
             25       Dated: October 21, 2019                          LAW OFFICE OF THOMAS C. SEABAUGH
             26
                                                                             /s/ Thomas C. Seabaugh
             27                                                        By:
                                                                             Thomas C. Seabaugh,
             28                                                              Attorney for Plaintiff

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                       9
